Order unanimously affirmed with costs. Memorandum: Defendant moved for summary judgment on the ground that plaintiff did not sustain a "serious injury” within the meaning of Insurance Law § 5102 (d). Supreme Court properly denied that motion. The record shows that plaintiff sustained a medically determined injury of a non-permanent nature as the result of a motor vehicle accident. Plaintiff submitted evidence raising an issue of fact whether she was unable to perform substantially all of her usual and customary daily activities for more than 90 days immediately after the accident. (Appeal from Order of Supreme Court, Erie County, Howe, J.—Summary Judgment.) Present— Denman, P. J., Pine, Callahan, Doerr and Balio, JJ.